NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JAMILAH TALIBAH ABDUL-HAQQ,                     No. 15-15747

                     Plaintiff-Appellant,        D.C. No. 4:14-cv-04140-PJH

   v.
                                                 MEMORANDUM*
 KAISER FOUNDATION HOSPITALS; et
 al.,

                     Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Jamilah Talibah Abdul-Haqq appeals pro se from the district court’s

judgment dismissing her employment action alleging violations of Title VII, the

Americans with Disabilities Act (“ADA”), and California law. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627
F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis supported by the

record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008), and we affirm.

      Dismissal of Abdul-Haqq’s Title VII, ADA, and Fair Employment and

Housing Act (“FEHA”) claims was proper because Abdul-Haqq failed to exhaust

her administrative remedies as to those claims. See Freeman v. Oakland Unified

Sch. Dist., 291 F.3d 632, 636 (9th Cir. 2002) (setting forth factors exhaustion

requirement for Title VII claims); see also 42 U.S.C. § 12117(a) (extending Title

VII exhaustion requirement to ADA); Rodriguez v. Airborne Express, 265 F.3d
890, 896 (9th Cir. 2001) (FEHA requires exhaustion of administrative remedies).

      The district court properly dismissed Abdul-Haqq’s intentional infliction of

emotional distress claim because Abdul-Haqq failed to allege facts sufficient to

state a plausible claim. See Hughes v. Pair, 209 P.3d 963, 976 (Cal. 2009)

(elements of claim for intentional infliction of emotional distress).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                          2                                       15-15747
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ motion to strike documents attached to Abdul-Haqq’s opening

and reply briefs is granted because the documents were not part of the record

before the district court. See Fed. R. App. P. 10(a); 9th Cir. R. 10-2; see also

Lowry v. Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003). Defendants’ motion to

strike Abdul-Haqq’s opening brief is denied.

      AFFIRMED.




                                          3                                    15-15747